internal_revenue_service number release date index number ----------------------------------------------- ------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-156791-04 date date legend legend husband wife state date trust trust dear ---------------- -------- ------------------- --------------------- ------------ ------------------------- ----------------------------------------------------------- ---------------------------------------------------------- this is in response to your authorized representative’s letter of date requesting estate and gift_tax rulings regarding proposed amendments to trusts facts the facts presented and representations made are as follows husband and wife are residents of state on date wife created trust and husband created trust trust and trust are revocable living trusts husband and wife propose to amend trust and trust trust pursuant to the amended trust during wife’s lifetime the trustee shall pay to wife such portion of the income from and principal of the trust as wife may from time to time request further during wife’s lifetime the trustee may from time to time distribute to or for the benefit of husband or wife so much of the net_income and sufficient principal which together with income available from other sources known to the trustee will maintain husband and wife as nearly as possible in their accustomed manner of living upon wife’s death the trustee shall distribute the assets of trust other than wife’s personal and household effects to husband outright however husband shall plr-156791-04 have the right to disclaim the assets and have them held by the trustee in a credit_shelter_trust for his benefit pursuant to which husband would be entitled to quarterly distributions of income and discretionary distributions of principal for husband’s heath education maintenance and support if husband does not survive wife the remaining assets of trust will be held in a single trust for the benefit of husband’s and wife’s children until the youngest child attains the age of years in addition trust provides that if wife is living at the time of husband’s death husband shall have a testamentary general_power_of_appointment equal to the amount of husband’s remaining applicable_exclusion_amount set forth in sec_2010 of the internal_revenue_code code minus the value of husband’s taxable_estate determined by excluding the amount of those assets subject_to this power trust pursuant to the amended trust during husband’s lifetime the trustee shall pay to husband such portion of the income from and principal of the trust as husband may from time to time request further during husband’s lifetime the trustee may from time to time distribute to or for the benefit of husband or wife so much of the net_income and sufficient principal which together with income available from other sources known to the trustee will maintain husband and wife as nearly as possible in their accustomed manner of living upon husband’s death the trustee shall distribute the trust assets other than husband’s personal and household effects to wife outright however wife shall have the right to disclaim the assets and have them held by the trustee in a credit_shelter_trust for her benefit pursuant to which wife would be entitled to quarterly distributions of income and discretionary distributions of principal for wife’s heath education maintenance and support if wife does not survive husband the remaining assets of trust will be held in a single trust for the benefit of husband’s and wife’s children until the youngest child attains the age of years husband’s last will and testament husband proposes to execute a new last will and testament in article of the will husband will exercise the testamentary general_power_of_appointment granted to him under the terms of trust and appoint assets having a value equal to the amount of his remaining applicable_exclusion_amount minus the value of his taxable_estate to the trustee of trust husband and wife request the following rulings if husband predeceases wife then by virtue of husband’s exercise of the general_power_of_appointment granted to him under trust the value of the plr-156791-04 trust assets of trust subject_to the power_of_appointment will be included in husband’s gross_estate if husband predeceases wife then by virtue of husband’s exercise of the general_power_of_appointment granted to him under trust that portion of the trust assets appointed by husband will be treated as a gift by wife that qualifies for the federal gift_tax_marital_deduction any assets that originated in trust and that pass to or from trust will not constitute a gift from wife to the other beneficiaries of trust any assets that originated in trust and that pass to trust will not be included in wife’s gross_estate upon her subsequent death law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death under sec_2036 the value of the gross_estate includes the value of all property to the extent of any interest in the property that the decedent has transferred without receiving adequate_and_full_consideration in money_or_money's_worth by trust or otherwise retaining for life either the possession or enjoyment of or the right to income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate includes the value of all property of which the decedent has at any time made a transfer except where there has been a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished this power within the three-year period ending on the date of the decedent's death sec_2041 provides for the inclusion in the gross_estate of any property over which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to plr-156791-04 consume property for the benefit of the decedent that is limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment does not include powers reserved by the decedent to himself within the concepts of sec_2036 to sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_25_2511-2 of the gift_tax regulations provides that as to any property or part therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property to himself or herself sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value ruling sec_1 and wife proposes to amend trust under the terms of trust as amended if husband predeceases wife husband will possess a testamentary general_power_of_appointment over assets equal in value to husband's remaining applicable_exclusion_amount less the value of husband’s taxable_estate determined as if he did not possess this power accordingly we conclude that if husband predeceases wife the value of trust assets over which husband holds a testamentary general_power_of_appointment will be included in husband’s gross_estate further on the death of husband during wife's lifetime if husband exercises the testamentary general_power_of_appointment conferred upon him under the terms of trust wife is treated as relinquishing her dominion and control_over the property subject_to that power_of_appointment accordingly on the death of husband during wife's lifetime if husband exercises the power_of_appointment granted to him under the terms of trust wife will make a completed_gift under sec_2501 the gift will qualify for the federal gift_tax_marital_deduction under sec_2523 plr-156791-04 ruling sec_3 and husband intends to execute a last will and testament in which husband will exercise to the fullest extent possible the testamentary general_power_of_appointment granted to him under trust under the terms of husband’s will husband’s residuary_estate will be added to trust if husband predeceases wife and husband exercises his testamentary general_power_of_appointment to the fullest extent possible wife will be treated as making a completed_gift to husband of the appointed assets and husband will be treated as the owner of those assets the assets of trust appointed by husband will ultimately pass to trust pursuant to the terms of husband’s will accordingly we conclude that any assets that originated in trust and that are distributed to or from trust will not constitute gifts from wife to the other beneficiaries of trust as noted above upon husband’s exercise of the testamentary general_power_of_appointment wife will have made a completed_gift to husband the appointed assets will pass to trust pursuant to husband’s will once the appointed assets are distributed to trust they will be commingled with the other assets of trust if wife disclaims some or all of the assets of trust the disclaimed assets will be held in a credit_shelter_trust for wife’s benefit accordingly we conclude that in the event wife disclaims some or all of the assets of trust the disclaimed assets that originated in trust and that pass to trust by virtue of husband’s exercise of the testamentary general_power_of_appointment will not be included in wife's gross_estate this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this plr-156791-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries copy for purposes enclosures cc ------------------------
